    Case 2:10-md-02179-CJB-DPC Document 25477 Filed 03/07/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA



 In re: Oil Spill by the Oil Rig “Deepwater          *    MDL NO. 2179
 Horizon” in the Gulf of Mexico, on April 20,        *
 2010                                                *    SECTION J
                                                     *
                                                     *    JUDGE BARBIER
 This Document relates to:                           *
 All Remaining Cases in Pleading Bundle “B1”         *    MAGISTRATE JUDGE WILKINSON
                                                     *


                               BP’S DISPOSITIVE MOTION
                      AS TO THE B1 CLAIMS OF MEXICAN PLAINTIFFS

       Pursuant to PTO 67 (Rec. Doc. 25370) (“PTO 67”), BP Exploration & Production Inc. and

BP America Production Company (collectively, “BP”) hereby move to dismiss the claims of the

115 B1 Plaintiffs identified in Exhibit 2 to PTO 67, who are fishermen, cooperatives of fishermen,

and one business residing or doing business in Mexico (“Mexican Plaintiffs”) because they have

no cause of action under OPA or maritime law, which OPA displaces for foreign claimants. BP

also requests that the Court dismiss the B1 claims of the 40 Mexican fishing cooperatives

represented by Weller Green Toups & Terrell, L.L.P. for the additional reason that they are

attempting to improperly assert mass claims on behalf of 11,820 unidentified, individual claimants

in violation of Pretrial Order No. 60 (Rec. Doc. 16050). In further support of this motion, BP

submits the accompanying Memorandum in Support of Its Dispositive Motion as to the B1 Claims

of Mexican Plaintiffs, which is fully incorporated by reference herein.
  Case 2:10-md-02179-CJB-DPC Document 25477 Filed 03/07/19 Page 2 of 3




March 7, 2019                     Respectfully submitted,

                                  /s/ Don Haycraft
                                  Don Haycraft (Bar #14361)
                                  R. Keith Jarrett (Bar # 16984)
                                  LISKOW & LEWIS
                                  One Shell Square
                                  701 Poydras Street, Suite 5000
                                  New Orleans, Louisiana 70139-5099
                                  Telephone: (504) 581-7979
                                  Fax No. (504) 556-4108

                                  Matthew T. Regan, P.C.
                                  J. Andrew Langan, P.C.
                                  Kristopher S. Ritter
                                  KIRKLAND & ELLIS LLP
                                  300 North LaSalle Street
                                  Chicago, IL 60654
                                  Telephone: (312) 862-2000
                                  Fax: (312) 862-2200

                                  Christopher W. Keegan
                                  Ashley Littlefield
                                  Anna Terteryan
                                  KIRKLAND & ELLIS LLP
                                  555 California Street
                                  San Francisco, CA 94104
                                  Telephone: (415) 439-1400

                                  Attorneys for BP America Production Company
                                  and BP Exploration & Production Inc.




                                   2
    Case 2:10-md-02179-CJB-DPC Document 25477 Filed 03/07/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing pleading has been served on All Counsel by

electronically uploading the same to File & ServeXpress in accordance with Pretrial Order No. 12,

as amended, and that the foregoing was electronically filed with the Clerk of Court of the United

States District Court for the Eastern District of Louisiana by using the CM/ECF System, which

will send a notice of electronic filing in accordance with the procedures established in MDL 2179,

on this 7th day of March, 2019.



                                                     /s/ Don Haycraft
                                                     Don Haycraft




                                                3
